DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 9/9/2021, is acknowledged.  Claims 11-13 and 17-24 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 and 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The description requirement of the patent statute requires a description of an actual invention, not merely an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not 
	The principles are the same here.  Merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.  Ariad, 94 USPQ2D at 1171.  35 U.S. C. 112, first paragraph, requires a description of the invention that “clearly allow[s] persons of ordinary skill in the art to recognize that the inventor invented what is claimed.”  Ariad at 1172, quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555 (1562-63) (Fed. Cir. 1991) (emphasis added).  A sufficient disclosure is one which reasonably conveys to one having ordinary skill in the art that the inventor had possession of the claimed subject matter as of the filing date of the application in question.  Vas-Cath, 935 F.2d at 1563.  The description must reasonably describe the invention, not simply indicate a result which one might achieve if one actually made the invention.  Eli Lilly, 119 F.3d at 1568.  To properly evaluate whether an 
	Here, the claims are broadly drawn to treating a tumor and/or cancer in a subject comprising or inducing an anti-tumor and/or an anti-cancer immune response in a subject by  providing an edible-plant derived exosome-like nanoparticles coated with a plasma membrane derived from a tumor and/or a cancer cell.  Although the scope of the claims are somewhat reined in by its intended use and general structure of a coated nanoparticle , the resulting scope is open in various aspects  including without limitation (as to), form, additional ingredients, combination of ingredients, amounts of the ingredients, relative amounts thereof.    The four examples provided in the specification are not a sufficient indication of possession of the genus.
Accordingly, one of ordinary skill in the art would not reasonably recognize that such claim breadth was actually in the applicants’ possession as of the filing date. 
	“Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others.  ‘[A] patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.’”  Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004).  Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” – that is, conceive of the complete and final invention with all its claimed limitations – and disclose the fruits of that effort to the public.  Id.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBeer et al. (US 2016/0354313) in view of University of Louisville Research Foundation (hereinafter “Univ Louisville”) (WO2017/004526A1).
De Beer teaches a composition (Claim 212, a hybrid biocompatible carrier (hybridosome)........comprising: (a) providing a first vesicle comprising a membrane.,.......and said vesicle comprises at least one fusogenic moiety enabling or enhancing the disruption of a
membrane or lipid mixing between a membrane and a lipid bilayer, .......(b) providing a naturally secreted second vesicle comprising a lipid bilayer, which is produced in vivo and is released into the extracellular environment.) comprising: an exosome-like nanoparticle (Claim 215, said first vesicle is selected from the group consisting of lipid-based nanoparticles (LNPs),

further comprises a nucleic acid selected from the group consisting of small interfering RNA (siRNA), antisense RNA, micro RNA (miRNA), small or short hairpin RNA (shRNA), guide RNA (gRNA).); and  a plasma membrane derived from a tumor and/or cancer cell coating the exosome-like nanoparticle, wherein the plasma membrane comprises one or more tumor-associated and/or cancer-associated antigens (Claim 220, second vesicle is derived from (a) a tumor cell of a cancer or pre-cancer patient, or is derived from a tumor or cancer cell line.; para [0101], one or more BDMs are collected and used to promote the transfer of bioactive molecules and/or polypeptides embedded in the BDM membrane as constituents of the membrane
of the hybridosome.; [0140], In a non-limiting example, BDMs are derived from mantle cell lymphoma cells which bear the Tyrosine- protein kinase transmembrane receptor ROR1.). De 
Beer does not specifically teach that said first vesicle is an edible-plant derived
exosome-like nanoparticle (EPELN).
Univ Louisville teaches an edible-plant derived exosome-like nanoparticle (EPELN) encapsulating and/or having associated therewith a therapeutic agent (abstract, Microvesicle compositions and methods of use thereof are provided. The microvesicle composition includes
a miRNA encapsulated by a microvesicle, wherein the microvesicle is derived from an edible plant.). 
Given that EPELN ca be used to deliver therapeutic agent to treat cancer in a subject (abstract, The method of use thereof includes treating a cancer in a subject by
prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have applied the edible-plant derived exosome-like nanoparticle as the first vesicle of DeBeer, to facilitate the delivery of therapeutic agents, such as micro-RNA.

Claims 11-13 and 21-24 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Zhang (WO2011/097480) in view of Imbrie et al. (WO2013/048734).
Regarding instant claims 11, Zhang teaches therapeutic agents encapsulated by an
exosome. See abstract. The exosomes lipid bilayer surrounds a therapeutic agent. See paragraph
[0058]. Plasma membrane proteins are incorporated into the microvesicles. See paragraph [0056]. The exosomes can be fruit derived exosomes such as grape exosomes. See paragraph [0011]. The exosomes can be isolated from juices of fruit such as grape,	grapefruit, and tomatoes. See paragraph [0064].
Regarding instant claims 21-22, the therapeutic agent is a phytochemical selected from
curcumin, resveratrol, baicalein, equol, fistein, and quercetin. See paragraph [0010].
Regarding instant claim 23, the therapeutic agent is a chemotherapeutic agent selected from retinoic acid, 5-fluororacil, vincristine, cisplatin, docetaxel, doxorubin, taxol, etc. See paragraph
[0010].
	Regarding instant claim 13, Zhang teaches administering an effective amount of the
composition to treat cancer. See paragraph [0015].


agent comprising siRNA, a microRNA, or a mammalian expression vector (current claim 24).
Imbrie et al. teach that prior art vesicles have limited applicability because they cannot be
targeted easily to specific cell and/or tissue types. There is an urgent need for improved vesicle
delivery systems and vesicle delivery methods that provide enhanced target specificity for delivery of all types of therapeutic agents. See page 3, lines 6-19. Therapeutic agents include mRNA or miRNA. See page 4, lines 30-32. Exosomes are small membrane vesicles that are released into the extracellular environment. Exosomes typically range in size from 10 nm to 100 nm. Their surface consists of a lipid bilayer derived from the cell membrane of the donor cell, which may contain membrane proteins from donor cell. See page 32, lines 27-32. Vesicles of the invention are targeted to specific cells by the specific proteins contamed within the lipid membrane of the exosome, which interact with the target cell and facilitate endocytosis of the exosome. See page 35, lines 22-33.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a plasma membrane derived from a targeting cell to the vesicle of Zhang to enhance the target specificity of the microvesicle. One would have been motivated, with a reasonable expectation of success, to increase target specificity resulting in more effective drug delivery.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618